Case: 1:18-cv-07297 Document #: 40-1 Filed: 08/26/19 Page 1 of 3 PagelID #:191

EXHIBIT - 1
Docusign Envelope (WARBaseOS HECY-ABEH dal RoR O NES: 40-1 Filed: 08/26/19 Page 2 of 3 PagelD #:192

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

JAMES HAUGEN AND CHRISTIAN
GOLDSTON, on behalf of themselves, and
all other plaintiffs similarly situated,
known and unknown,

NO: 18-cv-07297
Honorable Judge Elaine E. Bucklo
Plaintiffs,

V. Magistrate Judge Rowland

ROUNDY’s ILLINOIS, LLC D/B/A

Nee ee Near Sree Nie eee Nee ee Neen Smee ee” Ne” ee”

 

MARIANO’S
Defendant.
DECLARATION OF JAMES HAUGEN
1. My name is James Haugen. I am a former employee of Defendant Roundy’s

Illinois, LLC, d/b/a Mariano’s.

2. I was employed by Defendant Roundy’s at their Mariano’s grocery stores as a
People Services Manager (PSM) from approximately September of 2014 until February of
2019.

3. I was employed as a PSM at two (2) different Roundy’s locations: the Sheridan

Road location in Chicago, Illinois and the Waukegan Road location in Glenview,
Illinois. My experiences in terms of compensation and hours worked per week were very
similar as between the two (2) stores.

4. During the entirety of my employment as a PSM, my compensation was
“salary” (ranging between approximately $40,000 — 47,500 annually).

5. During the entirety of my employment with Roundy’s, I worked in excess of
40 hours per week, many times working as many as 60-65 hours a week and was paid only
the salary noted above, with occasional modest bonuses.

6. To my knowledge, knowledge gathered by viewing the job postings Roundy’s
utilized to hire additional PSMs and from numerous exchanges of information with others
who worked in that position, all PSM positions at Roundy’s were paid by a salary.
DocuSign Envelope 1A RRBAseD bY CRY AAC? F bal AGT LORRO RS: 40-1 Filed: 08/26/19 Page 3 of 3 PagelD #:193

7. To my knowledge, knowledge gathered by being familiar with the job postings
Roundy’s used to hire additional PSMs and from numerous exchanges of information with
others who worked in that position, all PSMs routinely, if not always, worked in excess of 40
hours in a week.

Pursuant to 28 U.S. Code § 1746, I declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct.

[poe’ by:
Signed: TA4FF5B72754418...

James Haugen

 

8/22/2019
Date:

 
